Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 11/23/2021 have been fully considered but they are not persuasive. 
With respect to the rejection of claims under 35 USC 112, the applicant argues that the specification discloses sufficient support regarding the reference measuring device measuring the concentration of particulate matter.  However, the examiner disagrees. The examiner agrees that light scattering methods are well known for determining particle concentrations, however it is not clear from the specification how the reference measuring device computes a reference concentration and how that relates to a quantitative correlations from with individual measurement terminals.  More information is needed to enable such an essential part of the claimed invention. 
Additionally, with respect to the rejection regarding “the same configuration”, it is still unclear what is encompassed by “configuration”.  The specification specifies “sensor configuration” and it is unclear if that is what is being referred to or if there are parts of the configuration under limitation here. 
With respect to the undefined limitations under 35 USC 112, 6th, the examiner is not persuaded that these elements are fully supported.  The structures may be generic structures satisfying those limitations however that isn’t clear and it isn’t satisfactory for essential components of the claim.  
. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “communication unit” in claim 1 and 11, “a particulate matter measuring unit” in claim 11, “a positioning unit” in claim 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without knowing how to acquire a reference particulate matter concentration or measuring identifying a quantitative correlation with a measurement from an individual measuring terminal which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). Both the claims and specification simply disclose that the “reference particulate matter concentration” is received however fails to disclose where that is computed and how.  The reference particulate matter concentration measurement is not defined well enough within claims or specification so as to allow one of ordinary skill in the art to make or use the invention.  Correction is required. 

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1, the limitation “a reference measuring device having the same configuration as the individual measuring terminal” is indefinite since the specification in P.0045 discloses a reference measuring device “need not necessarily have the same sensor configuration as the individual measuring terminal”.  This raises the question of what is included in “the same configuration”? Does the limitation mean that sensors, light sources, housing, electrical components, and calculating unit must all be the same or some of these elements? Clarification is required.  
With respect to claims 1-12, claim limitation “particulate matter measuring unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification in P.0043 simply discloses the measuring device may be in a government operated center and provides concentration measurements.  However, the specification does not disclose any structure regarding the measuring unit.

With respect to claims 1-12, claim limitation “communication unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification in P.0054 and P.0070 discloses many things the communication unit can do or be connected to, however fails to disclose any structure of the actual communication unit.

With respect to claims 1-12, claim limitation “particulate matter measuring unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification in P.0043 simply discloses the measuring device may be in a government operated center and provides concentration measurements.  However, the specification does not disclose any structure regarding the measuring unit. 

Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-6, 8-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Du et al. U.S. Patent #10,330,655.
With respect to claim 1, 6, and 11, Du discloses air quality forecasting calibration comprising:
A communication unit receiving a reference particulate matter measurement from a reference measuring device and receiving standard particulate matter concentration from a standard measuring device (Figure 1, global weather model 105 = reference measuring device, global chemical model 115 = standard measuring device, Col. 3, l 21-25, air pollutant concentration = standard particulate matter concentration, )
A controller computing a particulate matter correction constant based on a difference between the reference particulate matter concentration measurement and the standard particulate matter concentration measurement and controlling the communication unit to transmit the computed particulate matter correction constant to an individual measuring terminal (Col.4, l 41-63, Col.5, l 29-39, 65- Col.6, l 4, regional model = individual measuring terminal)
A particulate matter measuring unit measuring the concentration of particulate matter using the light scattering method (Col.3, l 63-66, Col.5, l 4-8)
It should be noted that the limitations regarding the configurations of the reference measuring device, individual measuring device, and standard measuring device are not limiting on this claim.  The claim is drawn only to a controller and communication unit.  The measuring devices themselves are not part of the claim, only the signals that they send.  The structure responsible for those signals does not affect the structure of the communication unit able to receive those signals.  If the applicant wishes specifics regarding the measuring devices to be limiting, the devices themselves need to be included in the claim. 

With respect to claims 3-5 and 8-10, Du discloses all of the limitations as applied to claim 1 above.  In addition, Du discloses:
A database storing respective identifiers and locations of the standard measuring device and reference measuring device with the identifiers matched with locations (Col.5, l 54- Col.6, l 11, identifiers = zones, locations = area codes)
The database stores atmospheric or weather information in the locations of the standard measuring device and the reference measuring device with the atmospheric or weather information matched with the respective identifiers of the standard measuring device and the reference measuring device (Col.5, l 54- 64, atmospheric information = air quality)
The communication unit receives the reference particulate matter concentration measurement along with an identifier of the reference measuring device from the reference measuring device (Col.5, l 54-64)

With respect to claim 12, Du discloses all of the limitations as applied to claim 1 above. In addition, Du discloses:
A positioning unit measuring a location of the particulate matter measuring terminal to compute the particulate concentration correction constant using the standard and reference measuring device located closest to the particulate matter measuring terminal (Col.5, l 54- Col.6, l 11)

Citation
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Liu et al. CN 107036948 discloses method and device for detecting dust concentration comprising comparing localized and reference scattering measurements for detecting dust. 
Hulstrom U.S. Patent #4,779,980 discloses an atmospheric pollution calibration method. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA CAROLE BRYANT whose telephone number is (571)272-9787.  The examiner can normally be reached on Tues, Thurs, Fri 9:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on 5712722416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/REBECCA C BRYANT/Examiner, Art Unit 2877